      Case 2:20-cv-04450-CBM-PVC Document 117 Filed 10/21/20 Page 1 of 1 Page ID #:4194



                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                 CIVIL MINUTES - GENERAL
                                                                                     AMENDED CORRECTED

  Case No.            CV 20-4450-CBM(PVCx)                                          Date    OCTOBER 21, 2020
  Title           Yonnedil Carror Torres et al v. Louis Milusnic et al.,



  Present: The Honorable               CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                        Yolanda Skipper                                                Myra Ponce
                          Deputy Clerk                                                Court Reporter


                    Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                              Naeun Rim                                    Daniel A.Beck, AUSA, via telephone
                            Donald Specter                                 Keith M. Staub,AUSA, via telephone
                     James S. Threatt,via telephone                                Jasmn Yang, AUSA
                          Sara Linda Nornam                                         Paul Green,AUSA


  Proceedings:            VIDEO STATUS CONFERENCE
The case is called and counsel state their appearance. The Court and counsel confer regarding the status of the
case. Status Conference held.


Following discussions with the parties, the Court advises counsel that no special master will be appointed at this
time. The Court will order the parties to produce the writing to petitioner by no later than October 30, 2020 re
the Dr. Venters report. A further status conference will be set after the Court has reviewed the report, as stated
on the record.


IT IS SO ORDERED.
cc: all parties                                                                                         1: 37



            CV-90                                        CIVIL MINUTES - GENERAL   Initials of Deputy Clerk YS
